Exhibit 10.2

 

Labor Contract



This labor contract is based on the People’s Republic China’s labor law and
labor contract law and other related laws and regulations.



Employer:_______China Ginseng Holdings,Inc_____

 

Employer’s address: RM1601 Zhongji Building 1562 Jiefang Great Road, Changchun
City, Jilin, China

 

Legal Representative: Liu,Changzhen

 

Employee:___ Liu,Changzhen ___

 

Gender: Male

 

Employee’s ID Number: 220502195508150039

 

Employee’s address: 23-6,Hongqi ST,Chaoyang district Changchun city

 

I. Contract Period & Probation Period

 

Both parties agreed to choose __1__ for the employment terms

1.Fixed contract period:From January 2, 2014 to January 1,2017.

2.No fixed contract period: From__________year_______month_______day

3.By Project : From _______________to completion



 

II Job Description & Job Location

 

CEO

 

III Working Hours & Time Off

 

Both parties agreed to choose _1_as working hours

1.Standard full time

2.Non Standard hours

3.Combined hours

 



 

 

 

IV Remuneration

By consensus, both parties confirm the wage is __￥8,000.00__ a month. Payment
should be in monetary form and full payment of the monthly wages shall be
delivered by the _the last_ day of the month. Employer shall not unjustifiably
deduct or delay in paying the wages. The monthly wage shall not less than the
minimum wage implemented by the city.

V Social Insurance and Labor benefits


In accordance with central government, state, provincial and municipal policies
and regulations

VI Labor conditions and labor protection against occupational hazards

In accordance with central government, state and provincial requirements
relating to the implementation of occupational safety and health

VII Termination & Renew of the Labor Contract

 

Both parties observe the central government, state and provincial regulations
regarding the termination of the labor contract. Unless the violation is
expressly stipulated by state, either party in violation of the contract will be
subject to the payment of appropriate compensation for breach of contract.

This contract is effective from the date signed by both parties,

 

Employer: __ China Ginseng Holdings,Inc __

 

Legal Representative: Liu, Changzhen Date;___01-02-2014__

 

Employee: __ Liu, Changzhen __ Date:__ 01-02-2014__

 

Governing Authority: Changchun City Employment Service (with seal)

 

 

 



 

 